718 N.W.2d 359 (2006)
476 Mich. 855
In re CONTEMPT OF Demetria BRUE,
People of the State of Michigan, Plaintiff, and
Third Circuit Judge, Plaintiff-Appellee,
v.
Steven Pirrone, Defendant, and
Demetria Brue, Defendant-Appellant.
Docket No. 130418, COA No. 254716.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.